Case 2:21-cr-20005-PKH Document 39           Filed 08/26/21 Page 1 of 1 PageID #: 152




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FORT SMITH DIVISION

UNITED STATES OF AMERICA                                                     PLAINTIFF

v.                            CASE NO. 2:21-CR-20005-001

JEFFREY CALLEN GONZAGOWSKI, JR.                                            DEFENDANT

                                        ORDER

      The Court ADOPTS the report and recommendation (Doc. 24) entered in this case and

accepts Defendant’s plea of guilty to Count 1 of the information. The Defendant is hereby

adjudged GUILTY of the offense.

      IT IS SO ORDERED this 26th day of August, 2021.


                                                        /s/P. K. Holmes, ΙΙΙ
                                                        P.K. HOLMES, III
                                                        U.S. DISTRICT JUDGE
